Citation Nr: 0420275
Decision Date: 07/26/04	Archive Date: 10/04/04

DOCKET NO. 96-17 850                        DATE JUL 26 2004

On appeal from the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to an increased rating for residuals of a left peroneal nerve injury, currently assigned a 20 percent evaluation.

2. Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.

3. Entitlement to an initial rating in excess of 10 percent for left knee instability.

4. Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

5. Entitlement to an initial compensable rating for bilateral sensorineural hearing loss, for the period prior to February 14,2002.

6. Entitlement to an evaluation in excess of 10 percent for bilateral sensorineural hearing loss, for the period on and subsequent to February 14,2002.

7. Entitlement to an earlier effective date for a total rating for compensation purposes based upon individual unemployability, prior to January 7, 2002.



8. Entitlement to an earlier effective date for eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35, prior to January 7, 2002.

REPRESENTATION

Appellant represented by: Hugh D. Cox, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his son.

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from July 1951 to March 1953. He apparently had a subsequent period of membership in the Army Reserves.

Historically, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court) a November 1990 Board of Veterans' Appeals (Board) decision, which denied service connection for a left knee disability and bilateral sensorineural hearing loss. During the pendency of that appeal, the Winston-Salem, North Carolina, Regional Office (RO), in an October 1994 rating decision, confirmed a 20 percent evaluation for residuals of a left peroneal nerve injury; granted service connection and assigned a 10 percent evaluation for postoperative left knee disability with post-traumatic arthritis, effective May 1, 1986, and a noncompensable evaluation for bilateral sensorineural hearing loss, effective June

- 2



3, 1986; and denied a total rating for compensation purposes based upon individual unemployability. Appellant subsequently appealed that October 1994 rating decision. A May 1995 RO hearing was held.

Appellant subsequently appealed a January 1996 rating decision, which granted service connection and assigned a 10 percent evaluation for bilateral tinnitus. A December 1997 motion for advancement on the docket was denied.

Appellant subsequently appealed an April 2002 rating decision, which granted a separate 10 percent evaluation for left knee instability, effective May 1, 1986; increased an evaluation for bilateral sensorineural hearing loss from noncompensable to 10 percent, effective February 14,2002; and granted a total rating based upon individual unemployability and eligibility for Dependents' Educational Assistance under 38 V.S.C. Chapter 35, effective February 14,2002. Subsequently, by a February 2003 rating decision, the RO granted an earlier effective date of January 7, 2002, for a total rating based upon individual unemployability and Dependents' Educational Assistance eligibility.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court explained that there was a legal distinction between a claim for an "original" rating and an "increased" rating claim. In light of the aforestated legal distinction in Fenderson, the Board has reframed certain of the disability rating appellate issues as those delineated on the title page of this decision.

The Board will render a decision herein on the appellate issues as delineated on the title page of this decision, except for the issues of entitlement to earlier effective dates for a total rating based upon individual unemployability and Dependents' Educational Assistance eligibility, which are being REMANDED to the RO, via the Appeals Management Center in Washington, DC. VA will provide notice if further action is required on appellant's part.

- 3 



FINDINGS OF FACT

1. Appellant's service-connected left peroneal nerve injury does not result in foot drop, muscular atrophy, or impaired reflexes and sensation. The left anterior tibial and peroneal muscles were clinically described as only 25 percent weak. No more than moderate incomplete paralysis of the left peroneal nerve has been shown.

2. The appellant's service-connected left knee disability is manifested primarily by painful motion, instability, and arthritic joint pathology. The clinical evidence reveals normal left knee extension, and no less than 110 degrees' flexion. He exhibits a slight limp. The left knee has been medically described as having only slight instability. No more than slight limitation of motion or slight instability of the left knee has been demonstrated.

3. A January 1996 rating decision granted service connection and assigned a single 10 percent evaluation for bilateral tinnitus. Appellant reportedly experiences bilateral recurrent tinnitus.

4. Appellant's bilateral hearing acuity during the period prior to February 14,2002 was clinically shown, on one occasion to by no greater than Level I for the right ear and Level XI for the left ear. This one examination was the worst reading during the period for the "left ear. Hearing impairment worse than this was never shown.

5. Appellant's bilateral hearing acuity during the period on and subsequent to February 14, 2002 is clinically shown at no greater than Level IV for each ear.

6. For the applicable period in question, puretone thresholds at each of the four specified frequencies (1000, 2000,3000, and 4000 Hertz) were not 55 decibels or more nor were the puretone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz on audiologic examination.

- 4



CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of20 percent for appellant's service-connected left peroneal nerve injury have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.124a, Diagnostic Code 8521 (2003).

2. The criteria for an initial evaluation in excess of 10 percent for left knee arthritis have not been met. 38 U.S.C.A. §§ 1155,5107 (West 2002); 38 C.F.R. §§ 3.321(b)(I), 4.10, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5260, 5261 (2003).

3. The criteria for an initial evaluation in excess of 10 percent for left knee instability have not been met. 38 U.S.C.A. §§ 1155,5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45, 4.71a, Code 5257 (2003).

4. The criteria for an initial evaluation in excess of 10 percent for bilateral tinnitus have not been met. 38 U.S.C.A. §§ 1155,5107 (West 2002); 38 C.F.R.
§§ 3.321(b)(1), 4.10, 4.87, Diagnostic Code 6260 (1996-2003).

5. With resolution of reasonable doubt in the appellant's favor, the criteria for an initial compensable evaluation of 10 percent, but no more, for bilateral defective hearing, for the period prior to February 14, 2002, have been met. 38 U.S.C.A. §§ 1155,5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.85, 4.87, and Diagnostic Codes 6100 and 6101 (in effect prior, and on and subsequent, to June 10, 1999).

6. The criteria for an evaluation in excess of 10 percent for bilateral defective hearing, for the period on and subsequent to February 14,2002, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(I), 4.10, 4.85, 4.87, and Diagnostic Code 6101 (in effect prior, and on and subsequent, to June 10, 1999).

- 5 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency of this appeal. On November 9,2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became law. This law redefines the obligations of V A with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. There have also been final regulations promulgated to implement the new law. This change in the law is generally considered applicable to all claims filed on or after the date of enactment of the Veterans Claims Assistance Act of 2000, or filed before the date of enactment and not yet final as of that date. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 20992100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19,2003). With respect to the appellate claims in question, which were filed prior to November 9, 2000, it does appear that by an April 2001 letter, the RO has expressly satisfied the Veterans Claims Assistance Act of 2000 requirement that VA notify the veteran as to which evidence was to be provided by the veteran, and which would be provided by VA. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Assuming that Section 3 of the Veterans Claims Assistance Act of 2000 is applicable in the instant appeal, after reviewing the record, the Board is satisfied that all relevant facts have been properly developed.

A comprehensive medical history and detailed findings with respect to the service-connected left peroneal nerve and left knee disabilities, bilateral tinnitus, and defective hearing over the years are documented in the medical evidence. Additionally, recent VA orthopedic, neurologic, and audiologic examinations were conducted in 2002, which are sufficiently detailed and comprehensive regarding the nature and current severity of the service-connected disabilities at issue. Such examinations provide a clear picture of all relevant symptoms and findings for the periods in question, particularly in terms of their impact on industrial functioning. Additionally, VA outpatient clinical records are associated with the claims folders.

- 6



There is no indication that more recent, relevant medical records exist that would indicate a greater degree of severity of the service-connected disabilities at issue than that shown in said VA examinations and other evidence of record.

It is apparent to the Board that the appellant and his attorney were knowledgeable regarding the necessity of competent evidence that indicates the severity of the service-connected disabilities at issue. See, in particular, the Statement of the Case and subsequent Supplemental Statements of the Case, which set out the applicable evidence, laws, regulations, and rating criteria, and the reasons for denial of said claims. Furthermore, appellant's attorney has been engaged in the practice of veterans' benefits law for a significant period of time and is well versed in the evidentiary and procedural requirements for proving said claims.

In a recent case, Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), the Court held that a VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a service-connection claim. Assuming arguendo that a VCAA notice must also be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a disability rating claim, although a pre-adjudication VCAA notice was not provided in the instant case, Pelegrini does not contain a remedy under such facts, nor is an efficient or timely remedy evident to the Board under the circumstances here.

Again, it is emphasized that the RO appropriately developed said appellate claims. Furthermore, appellant was provided a VCAA notice in 2001 after the enactment of the Veterans Claims Assistance Act of2000. Appellant and his attorney have not subsequently stated that there is any material evidence not currently of record that should be obtained. Consequently, the Board finds that, in the circumstances of this case, any additional development or notification would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on V A with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on

- 7


VA with no benefit flowing to the claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the appellant in substantiating his claim, this Court has concluded that the VCAA does not apply). See a/so Bernard v. Brown, 4 Vet. App. 384 (1993). Any "error" resulting from lack of pre-adverse rating decision VCAA notice does not affect the merits of said claims or his substantive rights, for the aforestated reasons and is therefore harmless. See 38 C.F.R. § 20.1102 (2003). See a/so ATD Corp. v. Lydall, Inc., 159 F.3d 534,549 (Fed. Cir. 1998); and Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Thus, the Board concludes that the duty to assist as contemplated by applicable provisions, including the Veterans Claims Assistance Act of 2000 to the extent it may apply, has been satisfied with respect to said appellate issues in question.

Disability evaluations are determined by application of a schedule of ratings which is based on average impairment of earning capacity under the VA's Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Board will consider the appellant's service-connected disabilities on appeal in the context of the total history of those disabilities, particularly as they affect the ordinary conditions of daily life, including employment, as required by the provisions of38 C.F.R. §§ 4.1, 4.2,4.10 and other applicable provisions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

I. An Increased Rating for Residuals of a Left Peroneal Nerve Injury; An Initial Rating in Excess of 10 Percent for Left Knee Osteoarthritis; and An Initial Rating in Excess of 10 Percent for Left Knee Instability.

Appellant's service medical records reveal that in October 1952, he sustained a penetrating shell fragment wound to the left lower leg from enemy mortar shell fragments, with contusion of the left common peroneal nerve causing dorsiflexion weakness of the foot. X-rays showed no left leg fracture. The wounds were

- 8 


debrided with secondary closure. In December 1952, physical therapy was implemented for marked left leg muscle weakness, mild dorsiflexion weakness of the foot, and mild foot drop. In January 1953, dorsiflexion was normal, appellant walked without a limp, and he was returned to duty.

On June 1953 VA examination, appellant reportedly was a junior laboratory technician. He complained of left leg pain and dorsiflexion weakness of the foot. Clinically, gait was normal and left knee motions were full. The left ankle had marked dorsiflexion weakness, full dorsiflexion/plantar flexion, and mild limitation of inversion/eversion. There was no atrophy. Partial anesthesia at the lateral upper half of the left leg was noted. X-rays revealed retained metallic foreign bodies over the distal third of the left fibula without any bone abnormality.

An August 1953 rating decision granted service connection and assigned a 20 percent evaluation for left peroneal nerve injury under Diagnostic Code 8521.

On May 1985 VA examination, gait was normal and there were no neurologic abnormalities of the left lower extremity. The examiner noted that there was no objective evidence of any significant left peroneal nerve injury.

On March 1986 VA hospitalization, appellant underwent arthroscopic surgery for torn medial meniscus and anterior cruciate ligament, after falling and twisting the
left knee. The medial meniscus was surgically excised as was the anterior cruciate ligament. Mild to moderate degenerative joint disease was present in the lateral compartment; and the patella was shaved.

VA clinical records reveal that in the late 1980's, appellant was reportedly a parttime parking attendant; and it was noted that he was not a candidate for a left total knee arthoplasty or reconstructive surgery unless he lost approximately 45 pounds.

On July 1993 VA examination, appellant ambulated with a cane and wore a left knee hinged brace. The left knee was described as having normal ranges of motion (0 to 135 degrees) with crepitus. No ligamentous laxity or neurologic abnormalities

- 9


of that extremity were noted. X-rays of the left knee revealed post-traumatic osteoarthritic changes.

An October 1994 rating decision granted service connection and assigned a 10 percent evaluation for postoperative left knee disability with post-traumatic osteoarthritic changes under Diagnostic Code 5257.

During a May 1995 RO hearing, appellant testified, in essence, that he had to quit his job on account of his left lower extremity disability; and that he experienced severe pain and wore a knee brace when outside his home.

Private clinical records revealed that in February 1998, appellant rein jured his left knee when the knee buckled. In December 1998, gait was normal. No neurologic abnormalities of that extremity were noted. There was decreased muscle strength of the left leg versus the right leg.

VA clinical records reveal that in May 2000, gait and muscle strength were described as normal.

On January 2002 VA orthopedic examination, appellant complained of daily left knee pain exacerbated by any weightbearing; knee weakness; give-way sensation; lack of endurance; stiffness; and frequent swelling. He reportedly had had only one fall. He reportedly had a slight limp and used a cane for balance but was able to ambulate without a cane. He was taking painkillers. He was able to perform daily activities about the house such as vacuum cleaning and other light work. Clinically, there was obvious left knee deformity. The patella was tender and painful to palpation and there was crepitus. Quadriceps muscles were described as strong. Asymptomatic scarring at or below the knee was noted. The left knee exhibited 0 degrees' extension and 130 degrees' flexion. Normal ranges of motion of the knee are 0 degrees' extension and 140 degrees' flexion. See 38 C.F.R. § 4.71 (2003), Plate II. Crepitus was increased on weightbearing. He was able to perform 2/3 of a deep knee bend but with increased pain. The knee was described as stable to posterior/anterior stress, but with "1 +" instability on medial/lateral stress. X-rays of the left knee showed mild osteophytic spurring and joint space narrowing in the

- 10



medial compartment and patella; and medial compartment joint space narrowing. The examiner stated that appellant's knee was still "suitable" for weightbearing with adequate motion and strength to maintain balance, but with "severe daily painful symptoms and recurring swelling."

On January 2002 VA neurologic examination, appellant reportedly spent time at the library and riding a mower. His complaints included left knee weakness. Clinically, he was able to easily walk on heels and toes, but was unsteady in tandem walking. The right lower extremity muscles were described as normal. The left quadriceps muscles were described as 50 percent weak; and left anterior tibial and peroneal muscles were described as 25 percent weak. Toe movements were normal; there was no definite atrophy; and reflexes and sensation were described as normal.

Apparently relying at least in part on a 1997 VA General Counsel opinion, which held that a claimant with arthritis and instability of a knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257 (See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997)), an April 2002 rating decision granted a separate 10 percent evaluation for left knee instability, effective May 1, 1986, in addition to the 10 percent evaluation already in effect for the left knee disability based on arthritis.

On November 2002 VA orthopedic examination, appellant complained ofleft knee pain. Clinically, the left knee exhibited 0 degrees' extension and 110 degrees' flexion. There was no effusion or muscle atrophy. Patellofemoral crepitus and marked medial/lateral joint line tenderness were noted. Significantly, the left knee was stable to varus/valgus stress. The examiner stated that x-rays of that knee showed endstage, tricompartmental osteoarthritis; and that appellant would benefit from a left total knee arthoplasty due to symptoms and disease shown.

A. An Increased Rating for Residuals of a Left Peroneal Nerve Injury.

With respect to the issue of entitlement to an increased rating for residuals of a left peroneal nerve injury, Diagnostic Code 8521 provides that a 40 percent evaluation

- 11 



is the maximum evaluation assignable under that code where there is complete paralysis of the external popliteal nerve (common peroneal) with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. A 30 percent evaluation requires severe incomplete paralysis. A 20 percent evaluation requires moderate incomplete paralysis. A 10 percent evaluation requires mild incomplete paralysis.

Since the recent clinical evidence reveals that appellant does not manifest any significant muscle atrophy or motor/sensory neurologic deficits involving the left lower extremity, and gait is not significantly impaired by any neurological deficits involving the left lower extremity nor is any footdrop shown, an increased evaluation in excess of the currently assigned 20 percent for moderate incomplete paralysis of the left peroneal nerve would not be warranted. Additionally, the left anterior tibial and peroneal muscles were clinically described as only 25 percent weak, which is indicative of only a mild degree of severity.

The Board has also considered 38 C.F.R. §§ 4.10, which relates to functional loss. However, the appellant's left peroneal nerve disability, which is not manifested by any significant neurologic deficits of that extremity, cannot be reasonably characterized as more than moderate, incomplete paralysis of the left peroneal nerve; and is adequately compensated for by the 20 percent evaluation currently assigned for any functional loss resulting therefrom. Additionally, an extraschedular evaluation does not warrant consideration, since the evidence does not show that the service-connected left peroneal nerve disability presents such an unusual or exceptional disability picture as to render the regular schedular standards impractical, for the aforestated reasons. 38 C.F.R. § 3.321(b)(I). Since the preponderance of the evidence is against allowance of this issue on appeal, the benefit-of-the-doubt doctrine is inapplicable, for the aforestated reasons.

- 12 


B. An Initial Rating in Excess of 10 Percent for Left Knee Osteoarthritis; and An Initial Rating in Excess of 10 Percent for Left Knee Instability.

With respect to the issue of entitlement to an initial rating in excess of 10 percent for the left knee based on limitation of motion due to arthritis, traumatic/degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. Part 4, Codes 5003 and 5010.

Limitation of flexion of either leg to 45 degrees will be assigned a 10 percent evaluation. A 20 percent evaluation requires that flexion be limited to 30 degrees. A 30 percent evaluation requires that flexion be limited to 15 degrees. 38 C.F .R. Part 4, Code 5260.

Limitation of extension of either leg to 10 degrees will be assigned a 10 percent evaluation. A 20 percent evaluation requires that extension be limited to 15 degrees. A 30 percent evaluation requires that extension be limited to 20 degrees. A 40 percent evaluation requires that extension be limited to 30 degrees. A 50 percent evaluation requires that extension be limited to 45 degrees. 38 C.F.R. Part 4, Code 5261.

On recent VA examinations, the left knee exhibited 0 degrees' extension and no less than 110 degrees' flexion. Thus, it is the Board's opinion that an initial rating in excess of the currently assigned 10 percent for the service-'connected left knee disability based upon limitation of motion due to arthritis would not be warranted, since the recorded limitation of extension or flexion measurements did not meet the criteria for a higher evaluation under Diagnostic Code 5260 or 5261. 

With respect to the issue of entitlement to an increased rating in excess of 10 percent for the left knee based on instability, the recent clinical evidence reveals that appellant does have instability of the left knee. However, on January 2002 VA orthopedic examination, the left knee instability was clinically described as no more than slight; appellant was able to ambulate with only a slight limp; and he was able to perform a nearly complete deep knee bend. On subsequent November 2002 VA

- 13 


orthopedic examination, no knee instability was elicited and the knee was described as stable without any muscular atrophy.

Slight impairment of either knee, including recurrent subluxation or lateral instability, will be assigned a 10 percent evaluation. A 20 percent evaluation requires moderate impairment. A 30 percent evaluation requires severe impairment. 38 C.F.R. Part 4, Code 5257. The overall clinical evidence indicates that appellant's left knee joint instability is no more than slight. Thus, on this point in controversy as to knee instability, the Board concludes that the negative evidence, including the medical description of left knee instability as no more than slight, outweighs any positive evidence.

Although appellant experiences painful knee motion as alleged, Diagnostic Code 5003 or 5010 for rating arthritis specifically encompasses painful motion, since a
compensable rating thereunder for limitation of motion requires that "(l)imitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion." Thus, any painful knee motion is adequately compensated for under the 1 0 percent rating for the service-connected left knee based on arthritis. See also DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995). To assign an additional separate rating for painful knee motion under 38 C.F.R. §§ 4.10,4.40, and/or 4.45, would constitute pyramiding, since it would compensate for the same knee pain as associated with the service-connected arthritis of that knee. In pertinent part, 38 C.F.R. § 4.14 (2003) states: "the evaluation of the same manifestation under different diagnoses are to be avoided." In Esteban v. Brown, 6 Vet. App. 259,261 (1994), the Court cited Brady v. Brown, 4 Vet. App. 203 (1993) for interpreting 38 U.S.C.A. § 1155 as "implicitly containing the concept that 'the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding."

The Board has considered the applicability of rating the left knee disability under other appropriate diagnostic codes, such as Diagnostic Code 5256. However, since

- 14



ankylosis of the left knee has not been clinically shown or even approximated, a  higher rating would not be in order under Diagnostic Code 5256.

The clinical evidence does not reflect that the service-connected left knee disability presents such an exceptional or unusual disability picture as to warrant consideration of an extraschedular evaluation. 38 C.F .R. § 3.321 (b)(1). In particular, the service-connected left knee disability does not preclude ambulation nor requires frequent hospitalizations.

It should also be pointed out that appellant's service-connected left lower extremity disabilities (residuals of a left peroneal nerve injury, currently assigned a 20 percent evaluation; and left knee osteoarthritis, left knee instability, residuals of a shell fragment wound of the left leg (Muscle Group XI), and a left leg scar residual, each currently assigned a 10 percent evaluation), when combined, are currently rated 50 percent disabling. See 38 C.F.R. § 4.25 (2003), Combined Ratings Table. Pursuant to 38 C.F.R. § 4.68 (2003), "[t]he combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed." Appellant's service-connected left lower extremity disabilities are all located no higher than, but involve the knee. The schedular criteria provide for a maximum 60 percent rating for disability manifested by hypothetical amputation of the thigh at the middle or lower third, under 38 C.F.R. § 4.71a, Diagnostic Codes 5162.

Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation. 38 C.F .R. Part 4, Diagnostic Codes 5163 and 5164. Thus, a combined rating in excess of 60 percent may not be assigned in this case under any Diagnostic Code, since appellant's service-connected left lower extremity disabilities are all located no higher than the knee. Since the appellant's left knee exhibits considerable ranges of motion and no more than slight instability, and does not preclude ambulation, although he has a slight limp and pain, the service-connected left knee disabilities in question, either alone or in combination with the other service-connected disabilities of that extremity, cannot be reasonably

- 15 



characterized as more nearly approximating, or equivalent to, amputation above the knee joint or a below-the-knee amputation not improvable by prosthesis.

The benefit-of-the-doubt doctrine is inapplicable, since the preponderance of the evidence is against allowance of the left knee disabilities rating issues on appeal, for the aforestated reasons.

II. An Initial Rating in Excess of 10 Percent for Bilateral Tinnitus.

VA clinical records reveal that in 1986, appellant reported a history of an in-service mortar blast and ringing in the ears. On July 1995 VA audiologic examination, it was noted that appellant described medium bilateral tinnitus. He complained of constant left ear tinnitus with occasional tinnitus in the other ear; that it interfered with his ability to hear; and that tinnitus pitch was "3 1/2-4" with medium loudness of "3 out of 5." A January 1996 rating decision granted service connection and assigned a single 1 0 percent evaluation for bilateral tinnitus. On October 1996 private audiologic evaluation, appellant complained of constant tinnitus, worse in the left ear. VA clinical records reveal that on June 2001 evaluation, appellant neither had symptoms of tinnitus nor was tinnitus clinically reported.

Appellant is currently receiving the maximum 10 percent evaluation allowable under Diagnostic Code 6260 for rating tinnitus. The RO has assigned a single 10 percent evaluation for bilateral tinnitus. Although not specifically contended, the Board will discuss the appropriateness of assigning separate compensable evaluations for tinnitus of each ear.

The VA Rating Schedule for rating the ear and other sense organs was amended twice, effective June 10, 1999 and June 13,2003, respectively.

Under the criteria in effect prior to June 10, 1999, Diagnostic Code 6260 provided that persistent tinnitus, which was a symptom of a head injury, a concussion or acoustic trauma, warranted a 10 percent evaluation (the maximum allowable under this code). 38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect prior to June 10,

- 16



1999). In Wanner v. Principi, 17 Vet. App. 4 (2003), the Court concluded thai the part of the pre-June 10, 1999 version of Diagnostic Code 6260 which contained a trauma requirement for the assignment of a 10 percent rating for tinnitus was invalid.

Under the criteria in effect from June 10, 1999 to June 12,2003, Diagnostic Code 6260 provided that if the tinnitus was recurrent, a 10 percent evaluation was warranted (the maximum allowable under this code). The revised criteria removed the requirement that tinnitus be a symptom of either a head injury, concussion, or acoustic trauma. 38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect from June 10, 1999 to June 12,2003).

Under the Diagnostic Code 6260 criteria in effect from June 13, 2003, a 10 percent evaluation is warranted for recurrent tinnitus (the maximum allowable under this code). NOTE (1) following that code provided that a separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes. NOTE (2) provided that only a single evaluation for recurrent tinnitus will be assigned, whetl1er the sound is perceived in one ear, both ears, or in the head. NOTE (3) provided that objective tinnitus (in which the sound is audible to other people and has a definable cause that mayor may not be pathologic) was not to be evaluated under this diagnostic code, but evaluated as part of any underlying condition causing it. 68 Fed. Reg. 25,822-25,823 (May 14,2003) (codified as amended at 38 C.F.R. § 4.87, Diagnostic Code 6260).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court held that, where a law or regulation changes during the pendency of a claim or appeal, the Board must apply the version of the law that is more favorable to the claimant. In Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) expressly overruled the Court's holding in Karnas to the extent that decision allowed the retroactive application of a statute or regulation, where the statute or regulation did not expressly provide for retroactive application. The Federal Circuit's decisions leading up to the decision in Kuzma clearly show that it was the intent of the Federal Circuit to overrule the holding in

- 17 



Karnas as it might be applied to any change in a statute or regulation. See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

Nevertheless, the change to Diagnostic Code 6260 effective in June 2003 did not provide for retroactive application. See VA's Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003). Appellant is, therefore, at least entitled to application of the prior version of the regulation for the months of eligibility prior to June 2003. See Smith (Ellis) v. Principi, 17 Vet. App. 168 (2003) (although the change to the regulation prohibits the assignment of separate ratings for tinnitus effective in June 2003, the Board must analyze the applicability of separate ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedential opinion issued in May 2003. The General Counsel held that Diagnostic Code 6260, as in effect prior to June 2003, authorized a single 10% disability rating for tinnitus, regardless of whether the tinnitus was perceived as unilateral, bilateral, or within the head. Separate ratings for tinnitus for each ear could not be assigned under DC 6260 or any other diagnostic code. See V AOPGCPREC 2-03.

Precedential opinions of V A's General Counsel are binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 (2003).

The regulation 38 C.F.R. § 4.25(b) provides that, except as otherwise provided in the VA's Rating Schedule, the disabilities arising from a single disease entity, e.g., arthritis, multiple sclerosis, cerebrovascular accident, etc., are to be rated separately, as are all other disabling conditions, if any. See Esteban, at 6 Vet. App. 259; .38 C.F.R. § 4.25(b). The question is, therefore, whether bilateral tinnitus constitutes two separate disabilities that are eligible for separate ratings.

The assignment of separate ratings is dependent on a finding that the disease entity is productive of distinct and separate symptoms; the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.

- 18 



See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. App. 203, 206 (1993). IJ V AOPGCPREC 2-03, the General Counsel noted that tinnitus is the perception of sound in the absence of any external stimulus, citing Merck Manual, 665 (17th ed.
1999). VA also discussed the nature of tinnitus in the proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in the inner ear, although damage to the inner ear may be a precursor of subjective tinnitus. It is theorized that in true tinnitus the brain creates phantom sensations to replace missing inputs from the damaged inner ear, similar to the brain's creation of phantom pain in amputated limbs. (Diseases of the Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom auditory perception (tinnitus): mechanisms of generation and perception, Neuroscience Research 8:221-2, P. Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. Vernon and A. Moller (Eds.)).

True tinnitus, i.e., the perception of sound in the absence of an external stimulus, appears to arise from the brain rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19,2002).

VA further addressed this issue in the Supplemental Information included in the amendment to Diagnostic Code 6260:

VA's Audiology and Speech Pathology Service recently wrote a booklet titled Hearing Impairment, an Independent Study Course for health care providers. The section on tinnitus states that the fact that most tinnitus appears to be coming from the ear led to a belief that tinnitus was generated in the inner ear, but this is not the case. It further states that damage in the inner ear may be a precursor for subjective tinnitus, but that subjective tinnitus is generated within the central auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14,2003).

- 19 



The medical treatise evidence documented in the Federal Register shows, therefore, that tinnitus is a single disease entity manifested in a single disability, regardless of whether it is perceived as being in one ear, both ears, or in the head. Because tinnitus does not produce separate and distinct symptoms, the assignment of separate ratings for the right and the left ear is not appropriate. The application of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme that forms the basis for evaluating the severity of a service-connected disability. Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003). The basis of disability evaluations is the ability to function under the ordinary conditions of daily life, including employment. Regardless of the location of the disability, evaluations are based upon lack of usefulness of these body parts or systems. 38 C.F.R. § 4.10 (2003).

Having tinnitus in both ears does not result in significantly greater impact on the functioning of the auditory system, in comparison to having tinnitus in only one ear.

Nevertheless, in determining the appropriate rating for bilateral tinnitus, the diagnostic codes pertaining to the auditory system specify the situations in which separate ratings are applicable, depending on unilateral or bilateral manifestations. For example, the rating for hearing loss is dependent on whether there is hearing loss in both ears, or only one ear. In addition, Diagnostic Code 6207 provides a 30 percent rating for the complete loss of one auricle, and a 50 percent rating for the complete loss of both auricles. None of the remaining diagnostic codes pertaining to the auditory system provide for unilateral versus bilateral involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the United States Supreme Court (Supreme Court) held that if a statute is ambiguous, any interpretive doubt is to be resolved in the veteran's favor. See a/so Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (the canons of statutory construction apply to regulations as well as statutes). Diagnostic Code 6260, prior to the May 2003 amendment, did not

- 20



expressly indicate whether, in the case of bilateral tinnitus, each ear was to be rated separately. The Supreme Court also held in Brown, however, that "[a]mbiguity is a creature not of definitional possibilities but of statutory context. . ." Brown, 513 U.S. at 118 (citations omitted). By reading the rating criteria for Diagnostic Code 6260 in the context of the remaining provisions of the VA's Rating Schedule, it is clear that a maximum 10 percent rating may be assigned for tinnitus, regardless of whether it is unilateral or bilateral, and that separate 10 percent ratings cannot be assigned for tinnitus in each ear.

If one section of a statute includes specific language, but that language is missing from another section of the same statute, it is generally presumed that such omission is intentional. See Brown, 513 U.S. at 120. The regulation at issue specifies that recurrent tinnitus is to be evaluated as 10 percent disabling. 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002). The diagnostic code does not distinguish between tinnitus that is perceived in one ear, both ears, or within the head. Other diagnostic codes pertaining to the auditory system specify whether the rating is to be assigned based on unilateral or bilateral involvement (Diagnostic Code 6100 for hearing loss, and Diagnostic Code 6207 for loss of auricle). Because some of the diagnostic codes pertaining to the auditory system distinguish between unilateral and bilateral involvement, it is apparent from the regulation that the omission of that language from Diagnostic Code 6260 was intentional. This interpretation of the diagnostic code is not in conflict with 38 C.F.R. § 4.25(b), because that regulation specifies that disabilities arising from the same disease entity are to be separately rated; tinnitus, whether unilateral or bilateral, constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of the remaining diagnostic codes pertaining to the auditory system, the diagnostic code clearly indicates that a 10 percent rating applies to recurrent tinnitus, regardless of whether the involvement is unilateral or bilateral. For these reasons, the Board finds that entitlement to separate 10 percent ratings for bilateral tinnitus is denied as a matter of law. See Saban is v. Brown, 6 Vet. App. 426,430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

- 21 



Additionally, an extraschedular evaluation does not warrant consideration, since the evidence does not show that the service-connected tinnitus presents such an unusual or exceptional disability picture as to render the regular schedular standards impractical, for the aforestated reasons. 38 C.F.R. § 3.321(b)(1). Since the preponderance of the evidence is against allowance of this issue on appeal, the benefit-of-the-doubt doctrine is inapplicable, for the aforestated reasons.

III. An Initial Compensable Rating for Bilateral Sensorineural Hearing Loss, for the Period Prior to February 14,2002; and in Excess of 10 Percent for Said Disability, for the Period On and Subsequent to February 14,2002.

Under VA regulations in effect prior to June 10. 1999, the severity of a veteran's hearing loss was determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 through 6110. Evaluations of bilateral defective hearing ranged from noncompensable to 100 percent based upon organic impairment of hearing acuity, as measured by results of controlled speech discrimination tests, and average hearing threshold level, as measured by puretone audiometry tests in the frequencies of 1,000,2,000,3,000, and 4,000 hertz (cycles per second). The VA's revised Schedule for Rating Disabilities provided a framework by which such audiometric test results may be translated into a numeric designation ranging from Level I (for essentially normal hearing acuity) to Level XI (for profound deafness), in order to rate the degree of disability resulting from the service-connected defective hearing. Under 38 C.F.R. § 4.85( c) Table VIa was used only when the Chief of the Audiology Clinic certified that language difficulties or inconsistent speech audiometry scores made the use of both puretone average and speech discrimination inappropriate.

Historically, an October 1994 rating decision granted service connection and assigned a noncompensable evaluation for bilateral sensorineural hearing loss, effective June 3, 1986, apparently primarily based on July 1993 VA audiometric results, which showed that puretone threshold average in the right ear was 55 decibels with speech recognition ability of 94 percent (Level I) and puretone threshold average for the other ear was 74 decibels with speech recognition ability

- 22



of 84 percent (Level III). See 38 C.F.R. §§ 4.85, 4.87, Table VII, Code 6100  (effective prior to June 10, 1999).

With respect to the pertinent period prior to June 10,1999, July 1995 VA audiometric results showed the puretone threshold average in the right ear was 50 decibels with speech recognition ability of 88 percent (Level II) and puretone threshold average for the other ear was 60 decibels with speech recognition ability of 82 percent (Level IV), which only met the criteria for a noncompensable rating. See 38 C.F.R. §§ 4.85, 4.87, Table VII, Code 6100 (effective prior to June 10, 1999). A May 2002 VA audiologist's written statement reported that an October 1996 private audiologic evaluation was not conducted in accordance with VA rating requisites requiring recorded Maryland CNC test and, therefore, was not valid for rating consideration. It is noted that use of this test was by policy, not regulation at that time.

The October 1996 private audiologic evaluation revealed that the recorded pure tone thresholds were the following (in decibels): For the right ear, 20 at 1,000 Hertz, 40 at 2,000 Hertz, 70 at 3,000 Hertz, and 80 at 4,000 Hertz; and for the left ear, 55 at 1,000 Hertz, 55 at 2,000 Hertz, 95 at 3,000 Hertz, and 105 at 4,000 Hertz. Average pure tone threshold for the right ear was 52.5 with speech recognition ability of96 percent at 50 decibels and 100 percent at 62 decibels MCL (most comfortable level) (Level I) and puretone threshold average in the other ear was 77.5 decibels with speech recognition ability of 0 percent at 50 decibels (Level XI) and 84 percent at 85 decibels MCL (Level III). Resolving all reasonable doubt in appellant's favor and applying Level I and Level XI for the respective right and left ears, these results on October 1996 private audiologic evaluation met the criteria for a 10 percent evaluation, but no more. See 38 C.F.R. §§ 4.85, 4.87, Table VII, Code 6101 (effective prior to June 10, 1999). This is the first evidence showing this degree of impairment, and subsequently the left ear is some better, but the right ear gets some worse. Resolving all reasonable doubt in the appellant's favor, there is a basis for a grant of a 10 percent rating.

Based on this degree of disability shown, an initial compensable 10 percent evaluation for the service-connected defective hearing for the period prior to June

- 23 


10, 1999 is warranted. In this regard, the Court explained in Lendenmann v. Principi, 3 Vet. App. 345.,349 (1992) that "[a]ssignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."

With respect to the period on and subsequent to June 10..1999, in addition to the aforestated regulations for rating defective hearing acuity in effect prior to June 10, 1999, the amended regulations effective June 10, 1999 are for application.

Under the amended V A regulations in effect on and subsequent to June 10. 1999, Table VI is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average. Puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. See amended 38 C.F.R. § 4.85(b ),( d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.

Amended 38 C.F.R. § 4.86(a) provides that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

Amended 38 C.F.R. § 4.86(b) states that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either

- 24



Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

A February 2002 VA audiologic examination was conducted and the recorded pure tone thresholds were the following (in decibels): For the right ear, 25 at 1,000 Hertz, 40 at 2,000 Hertz, 80 at 3,000 Hertz, and 85 at 4,000 Hertz; and for the left ear, 45 at 1,000 Hertz, 55 at 2,000 Hertz, 80 at 3,000 Hertz, and 90 at 4,000 Hertz. Average pure tone thresholds were 58 and 68 decibels with speech recognition ability of 76 and 82 for the right and left ears, respectively.

Since on that February 2002 VA audiologic examination, the puretone threshold average in the right ear was 58 decibels with speech recognition ability of76 percent (Level IV), and puretone threshold average in the other ear was 68 with speech recognition ability of 82 percent (Level IV), no more than a 10 percent rating for the service-connected bilateral defective hearing disability would be appropriate under either the old or amended version of38 C.F.R. § 4.85 (since Level IV and Level IV bilateral hearing acuity warrants only a 10 percent rating under Table VII). See Lendenmann. More recent VA clinical records do not reveal any worsening of his defective hearing disability either.

It should be added that the amended 38 C.F.R. § 4.86(a) or (b) is not applicable in the instant case, since puretone thresholds at each of the four specified frequencies (1000,2000,3000, and 4000 Hertz) were not 55 decibels or more nor were the puretone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

The evidence does not show that for the periods in question, the service-connected hearing loss presented or presents such an unusual or exceptional disability picture as to render impractical the application of the regular schedular standards, as is required for consideration of an extraschedular evaluation. 38 C.F.R. § 3.321(b)(1). The Board has also considered the provisions of 38 C.F.R. § 4.10, which relate to functional loss. Significantly, on audiologic examinations, appellant's overall speech discrimination ability has not been shown to be severely impaired, nor has

- 25 



any evidence suggested any marked interference his defective hearing has caused with daily activities of living.

ORDER

An increased rating for residuals of a left peroneal nerve injury, an initial rating in excess of 10 percent for left knee osteoarthritis, an initial rating in excess of 10 percent for left knee instability, an initial rating in excess of 10 percent for bilateral tinnitus, and an evaluation in excess of 10 percent for bilateral sensorineural hearing loss, for the period on and subsequent to February 14,2002, are denied. The appeal is disallowed to that extent.

An initial compensable 10 percent rating for bilateral sensorineural hearing loss, for the period prior to February 14,2002, is granted, subject to the applicable regulatory provisions governing payment of monetary awards. To this extent, the appeal is allowed.

REMAND

With respect to the remaining appellate issues involving entitlement to earlier effective dates for a total rating based upon individual unemployability and Dependents' Educational Assistance eligibility, prior to January 7,2002, it does not appear that the RO has satisfied the Veterans Claims Assistance Act of 2000 requirement that VA notify the veteran as to which evidence was to be provided by the veteran, and which evidence was to be provided by VA. Thus, a remand of said appellate issues appears necessary for procedural due process concerns. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). Additionally, it is unclear whether the RO has sought any relevant employment records that may exist that might shed light upon the question of his employability.

- 26



Accordingly, the case is REMANDED to the RO for the following:

1. The RO must review the claims folders and ensure that all VCAA notice obligations have been satisfied with respect to the remaining appellate issues involving entitlement to earlier effective dates for a total rating based upon individual unemployability and Dependents' Educational Assistance eligibility, prior to January 7,2002, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other applicable legal precedent. See Quartuccio.

2. The RO should request the appellant to provide any relevant employment records (such as any employment physical examinations, performance appraisal reports, records of any job terminations, disability retirement, etc) that he may have in his possession, as well as the complete name and address of any employers where such records might be available. Any relevant employment records should be obtained and associated with the claims folders. The appellant should be requested to sign and submit appropriate consent forms to release any such employment records to the VA to the extent necessary. If appellant indicates that no such records are available, this should be specifically noted for the record.

3. The RO should review any additional evidence and readjudicate the issues of entitlement to earlier effective dates for a total rating based upon individual unemployability and

- 27 



Dependents' Educational Assistance eligibility, prior to January 7, 2002, under all appropriate statutory and regulatory provisions.

When this development has been completed, and if the benefits sought are not granted, the case should be returned to the Board for further appellate consideration, after compliance with appropriate appellate procedures, including issuance of a supplemental statement of the case. No action by the appellant is required until he receives further notice. The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the requested development.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

- 28 




